Case 20-18445-JKS            Doc 681       Filed 12/08/20 Entered 12/08/20 15:27:39                       Desc Main
                                          Document      Page 1 of 8

                                                                                                 FILED
                                                                                         JEANNE A. NAUGHTON, CLERK


                                                                                          DEC. 8 , 2020
                                                                                           U.S. BANKRUPTCY COURT
                                                                                                 NEWARK, N.J.


                                                                                           BY:   Zelda Haywood
                                                                                                    DEPUTY




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                         Chapter 11

 RTW RETAILWINDS, INC, et al.,1                                 Case No. 20-18445 (JKS)

                                     Debtors.                   (Jointly Administered)




                     DECISION AND ORDER ON DEBTORS’ MOTION
                 TO COMPEL RELEASE OF FUNDS IN ESCROW (DOC. 443)


          The relief set forth on the following pages, numbered two (2) through eight (8), is hereby

ORDERED.



                                                           __________________________________________
                                                           HONORABLE JOHN K. SHERWOOD
                                                           UNITED STATES BANKRUPTCY JUDGE

Dated: December 8, 2020



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460); Lernco, Inc. (4787);
Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC, LLC (6095); Lerner New
York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC (7341); Lerner New York FTF,
LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The Debtors’ principal place of business
is 330 W. 34th St., 9th Floor, New York, New York 10001.
Case 20-18445-JKS             Doc 681      Filed 12/08/20 Entered 12/08/20 15:27:39           Desc Main
                                          Document      Page 2 of 8
Page 2
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


                                FACTS AND PROCEDURAL HISTORY
      1. This matter is before the Court on a Motion by the Debtors to compel the release of

           $6,100,000 held in escrow at the closing of the sale of the Debtors’ e-commerce business

           to Saadia Group LLC (“Saadia”). (Doc. 443). The Court approved the sale of the business

           to Saadia by Order dated September 4, 2020 (Doc. 319) wherein the Court retained

           jurisdiction with respect to issues concerning the terms of the sale. This is a core

           proceeding under 28 U.S.C. § 157(b)(2).

      2. The issue here relates to the interpretation of Section 5.9 of the Asset Purchase Agreement

           dated August 28, 20202 which calls upon the buyer (Saadia) to replace certain letters of

           credit totaling $6,125,000. According to the Debtors, this is a “cash component“ of the

           transaction because once the letters of credit are replaced by Saadia, the Debtors can cancel

           their existing letters of credit and get back the cash they have posted as collateral. (Doc.

           443-1, paras. 10-12). Saadia contends that it has no obligation to replace the letters of

           credit under Section 5.9 of the Purchase Agreement – that its obligation to replace letters

           of credit is limited to “Transferred Contracts” and “Assumed Liabilities” and related letters

           of credit, if any. Since there were none of these, Saadia argues that it has no exposure.

           (Doc. 542).

      3. Section 5.9 of the Purchase Agreement provides:

                            “Standby Letters of Credit. At or prior to Closing, Buyer
                            shall replace each Standby Letter of Credit set forth on
                            Schedule 5.9 by either (i) causing the termination, expiration
                            or cancellation and return of all outstanding Standby Letters
                            of Credit, and/or (ii) with respect to each such Standby Letter


2
    The “Purchase Agreement,” a copy of which is attached to Doc. 319.
Case 20-18445-JKS              Doc 681      Filed 12/08/20 Entered 12/08/20 15:27:39                      Desc Main
                                           Document      Page 3 of 8
Page 3
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


                             of Credit, the furnishing to such issuing bank a cash deposit,
                             or at the discretion of such issuing bank, a backup standby
                             letter of credit satisfactory to the issuing bank, in an amount
                             equal to 105% of the principal amount of the applicable
                             Standby Letter(s) of Credit. Buyer acknowledges and agrees
                             that it shall be solely responsible for ensuring that any credit
                             support provided pursuant to this Section 5.9 satisfies all of
                             the credit support provisions of the applicable Transferred
                             Contract or Assumed Lease to which it relates. Sellers will
                             cooperate with Buyer in connection with the performance of
                             Buyer’s obligations under this Section 5.9.”

           Schedule 5.9 of the Purchase Agreement listed the following letters of credit.

                      Standby Letters of Credit:
                      Hartford Fire Insurance Co. 3                                 $ 1,600,000.00
                      The Travelers Indemnity Co.                                   $ 25,000.00
                      American Alternative Insurance Corporation4                   $ 4,500,000.00
                      Total Standby Outstanding                                     $ 6,125,000.005

       4. The first sentence of Section 5.9 is a clear and unconditional commitment on the part of

           Saadia to replace the letters of credit on Schedule 5.9. The second sentence, which Saadia

           relies on, refers to credit support for “Transferred Contracts” and “Assumed Leases”

           which are defined terms. The Court must determine whether this second sentence is an

           additional obligation of Saadia’s or whether it is a clarification or limitation of Saadia’s

           obligation to replace the letters of credit.

       5. The Court heard oral argument on November 13, 2020.                         The Declaration of Perry

           Mandarino (Doc. 443-3) was offered as evidence by the Debtors without objection. The



3
    The Hartford Fire Insurance Co. letter of credit pertains to the Debtors’ Workers’ Compensation claims policy.
4
    The American Alternative Insurance Company letter of credit pertains to a required standby letter of credit
maintained for certain oversees vendors of goods and merchandise.
5
 The Debtors have since been able to cancel the Travelers LC and received $25,000 in collateral, leaving
$6,100,000 in LCs remaining.
Case 20-18445-JKS      Doc 681     Filed 12/08/20 Entered 12/08/20 15:27:39           Desc Main
                                  Document      Page 4 of 8
Page 4
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


       Declaration of Jack Saadia (Doc. 542) was offered as evidence by Saadia. Certain hearsay

       statements in the Saadia Declaration were not admitted as evidence based on the Debtors’

       objections but most of the Declaration was allowed.        All parties were offered the

       opportunity to cross-examine the witnesses who were available by telephone, but no one

       accepted. The record was closed without objection and the Court reserved decision.

                                             ANALYSIS

   6. Looking closer at the second sentence of Section 5.9, the sentence seems to relate to an

       obligation on the part of Saadia to provide credit support with respect to a “Transferred

       Contract” or “Assumed Lease.” Both terms are defined in Section 2.6(b) of the Purchase

       Agreement. Generally, they are the Debtors’ contracts and leases that were to be assumed

       by the Debtors and assigned to Saadia as part of the sale of the business. Pursuant to

       Section 2.6(h) of the Purchase Agreement, Saadia was obligated to pay all “Cure Costs”

       related to Transferred Contracts and Assumed Leases. And, under Section 2.6(g), Saadia

       was obligated to take all actions necessary to obtain an Order from the Bankruptcy Court

       finding that the proposed assumption and assignment of leases and contracts satisfies the

       requirements of § 365 of the Bankruptcy Code. One of the main requirements under § 365

       is to provide the counterparty to the lease or contract with “adequate assurance of future

       performance.” See 11 U.S.C. §§ 365(b)(1)(C) and 365(b)(3). Thus, a logical interpretation

       of “credit support” in the context of Transferred Contracts and Assumed Leases under

       Section 5.9 of the Purchase Agreement would be providing the counterparties to these

       leases and contracts with assurance that Saadia had the credit worthiness to pay the “Cure

       Costs” and pay the financial obligations under the leases and contracts going forward.
Case 20-18445-JKS       Doc 681      Filed 12/08/20 Entered 12/08/20 15:27:39               Desc Main
                                    Document      Page 5 of 8
Page 5
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


   7. Section 2.3 of the Purchase Agreement sets forth the consideration being paid by Saadia

       for the Debtors’ business. The purchase price includes Saadia’s payment of the “Cure

       Costs” for the Transferred Contracts and Assumed Leases and the assumption of “Assumed

       Liabilities.” The definition of Assumed Liabilities includes: (a) all Liabilities under the

       Assumed Leases or Transferred Contracts solely to the extent such Liabilities arise from

       and after the Closing Date . . . (e) to undertake the obligations of (Saddia) set forth in

       Section 5.9 ….” These provisions reflect that the financial obligations in Section 5.9 (to

       replace the letters of credit) are separate from and in addition to financial obligations related

       to Transferred Contracts and Assumed Leases.

   8. There is a Schedule 5.9 to the Purchase Agreement which lists three letters of credit totaling

       $6,125,000. (Doc. 319, p. 587). To the extent Saadia believed that it had no obligations

       under Section 5.9 when it signed the Purchase Agreement, it could have left the schedule

       blank or inserted “None” under Schedule 5.9. Saadia contends that even though it agreed

       to replace the letters of credit in the first sentence of Section 5.9 of the Purchase Agreement

       and then allowed a schedule of these letters of credit to be attached to the Purchase

       Agreement, it has no obligations under Section 5.9 because the letters of credit are not

       associated with Transferred Contracts or Assigned Leases. To accept this interpretation,

       the Court would have to disregard the crystal-clear language of the first sentence of Section

       5.9 and Schedule 5.9 entirely.

   9. But it is not clear why the second sentence of Section 5.9 is in Section 5.9 at all. In a

       section devoted to letters of credit of $6,125,000 (which are not executory contracts or

       leases), there is a reference to credit support for Transferred Contracts and Assigned Leases
Case 20-18445-JKS            Doc 681       Filed 12/08/20 Entered 12/08/20 15:27:39                       Desc Main
                                          Document      Page 6 of 8
Page 6
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


         which does not seem to belong. The Debtors suggested at oral argument that there was a

         letter of credit on Schedule 5.9 that related to a real estate lease that was in place when the

         original Stalking Horse Purchase Agreement was being negotiated. (See Doc. 443-1)6.

         Although there was no evidence of this set forth on the record, this is a rational explanation

         of why the second sentence would be in Section 5.9. And, as set forth above, there are

         reasons why Saadia would have to provide “credit support” in connection with the

         Transferred Contracts and Assumed Leases under the Purchase Agreement.

    10. The Purchase Agreement is governed by New York law. The first question is whether the

         contract is ambiguous with respect to the question disputed by the parties. See Law

         Debenture Tr. Co. of N.Y. v. Maverick Tube Corp., 595 F. 3d 458, 465 (2d Cir. 2010). But

         a contract is not ambiguous just because the parties offer different constructions of the

         same term. Sayers v. Rochester Tel. Corp. Supp. Mgmt. Pension Plan, 7 F.3d 1091, 1095

         (2d Cir. 1993). Here, considering the first sentence of Section 5.9, Schedule 5.9 and

         Section 2.3 of the Purchase Agreement (which sets forth obligations under the Transferred

         Contracts and Assumed Leases separate from Saadia’s obligations under Section 5.9), it

         appears clear that Saadia agreed to replace the letters of credit. There is nothing that is

         ambiguous about this term of the agreement.

    11. This does not mean that the second sentence of Section 5.9 should be ignored. To interpret

         the meaning of this second sentence, the Court considers canons of construction under New

         York law – (1) should there be an inconsistency between a specific and general provision


6
 Paragraph 11 of Doc. 443-1 says that one of the letters of credit attached to Schedule 5.9 of the original Stalking
Horse Agreement was for Vornado 330 West 34th Street, LLC, a landlord. But this original Schedule 5.9 was not
offered into evidence by the Debtors.
Case 20-18445-JKS             Doc 681      Filed 12/08/20 Entered 12/08/20 15:27:39         Desc Main
                                          Document      Page 7 of 8
Page 7
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


           of a contract, the specific controls; and (2) a reading of a contract should not render any

           portion meaningless. See In re Energy Future Holdings Corp., 527 B.R. 178, 191 (Bankr.

           Del. 2015) (internal citations omitted). It follows that the clear and specific language of

           the first sentence of Section 5.9 should control the more general and less clear provisions

           of the second sentence. As to the meaning of the second sentence, it would have a logical

           place in Section 5.9 if there were letters of credit that provided credit support for

           Transferred Contracts or Assumed Leases, but there were no such letters of credit as part

           of the Saadia deal. It is worth noting that Saadia was the highest bidder at an auction for

           the Debtors’ e-commerce business that was conducted according to bid procedures that

           were approved by the Court. (Doc. 192). The original Asset Purchase Agreement was

           negotiated with a “Stalking Horse Bidder” and Saadia was required to mark proposed

           changes to the original Asset Purchase Agreement as part of its bid. Both the original

           Agreement and Saadia’s Purchase Agreement contained Section 5.9 – there were no

           changes.7 Again, the second sentence of Section 5.9 would have relevance to a transaction

           where letters of credit provided credit support for Transferred Contracts or Assumed

           Leases being assumed by the Stalking Horse Bidder or some other bidder – but not with

           Saadia. In hindsight, it would have been better if the Debtors took out the second sentence

           of Section 5.9 because it did not apply to the Saadia transaction. This does not mean that

           the first sentence of Section 5.9 and Schedule 5.9 are rendered meaningless.

      12. The Court cannot disregard the clear obligation of Saadia under the first sentence of Section

           5.9 based on an argument made after the Purchase Agreement was executed and approved


7
    Mandarino Declaration, Doc. 443-3, para. 14.
Case 20-18445-JKS      Doc 681     Filed 12/08/20 Entered 12/08/20 15:27:39           Desc Main
                                  Document      Page 8 of 8
Page 8
Debtor:   RTW Retailwinds, Inc., et al
Case No.: 20-18445 (JKS)
Caption: Decision and Order on Debtors’ Motion to Compel Release of Funds in Escrow


       by the Court. The language makes it clear that the Debtors expected Saadia to replace the

       letters of credit attached to Schedule 5.9. This clear commitment is not conditioned or

       modified by the unrelated commitment to provide credit support for Transferred Contracts

       or Assumed Leases.

                                           CONCLUSION

   13. For the foregoing reasons, the Debtors’ motion is granted. Saadia is obligated to replace

       the letters under Section 5.9 of the Purchase Agreement. The Debtors, Saadia, the escrow

       agent and any other party in interest are directed to meet and confer regarding the

       implementation of this Order. To the extent necessary, the Court retains jurisdiction over

       the interpretation and enforcement of this Order.
